DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/22 has been entered.

Receipt is acknowledged of an IDS filed on 04/27/22. No claims have been amended. Claims 1 and 9-17 remain pending and under examination on the merits. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a fungicidal combination consisting of benzovindiflupyr, mancozeb and at least another fungicide selected form an ergosterol biosynthesis inhibitor fungicide and a quinone outside inhibitor fungicide. A Markush listing of the said ergosterol biosynthesis inhibitor fungicide and a quinone outside inhibitor fungicide is provided. 
The references of record, while teaching a composition comprising of the said fungicides or a combination thereof, do not recognize or fairly suggest a combination consisting of the said fungicides.  In other words, the references teach compositions comprising fungicides that are excluded by the examined claims. Based on the teachings of the prior art. One of ordinary skill in the art is not given a motivation to exclude the required fungicides to arrive at the claimed combination. 
None of the documents listed on the IDS of 04/27/22 render the examined claims obvious and do not apply as references in obviousness type double patenting rejections over the examined claims.  

Claims 1 and 9-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616